                                                                                       United States District Court
                                                                                         Southern District of Texas

                                                                                            ENTERED
                        IN THE UNITED STATES DISTRICT COURT                                 June 05, 2019
                        FOR THE SOUTHERN DISTRICT OF TEXAS                               David J. Bradley, Clerk
                                  HOUSTON DIVISION

ALARM.COM INCORPORATED, and                       §
ICN ACQUISITION, LLC,                             §
                                                  §
                       Plaintiffs,                §
                                                  §
VS.                                               §           CIVIL ACTION NO. H-18-2108
                                                  §
IPDATATEL, LLC,                                   §
                                                  §
                       Defendant.                 §

                          MEMORANDUM OPINION AND ORDER

       When a system is changed and improved using computer technology that already exists, is

that improvement patentable? This case raises that question. To decide whether ipDatatel, LLC

infringed Alarm.com Incorporated’s patents for home-security technology, the court must

determine if the technology was patentable in the first place.

       ipDatatel denies infringement, arguing that the asserted claims cannot be patented under

35 U.S.C. § 101, and moves to dismiss Alarm.com’s second amended complaint on that basis.

Alarm.com responded, ipDatatel replied, the parties submitted supplemental briefing, and the court

heard arguments of counsel. Based on the second amended complaint; the motion, response, reply,

and supplemental briefing; the record; counsels’ arguments; and the applicable law, the court

denies the motion to dismiss. (Docket Entry No. 118). The parties must jointly submit a proposed

amended scheduling and docket control order by June 28, 2019, setting out reasonable, efficient,

fair, and cost-effective steps for discovery, dispositive motions, and trial, with deadlines for each.

       The reasons for this ruling are explained in detail below.
I.      Background1

        Alarm.com was incorporated in Delaware in 2000 and introduced its first wireless home-

security system in 2003. (Docket Entry No. 46 at ¶¶ 2, 15). Alarm.com’s technology integrates a

home-alarm system with different “smart” devices, connecting such devices as a tablet computer

or a smartphone, into the system, controlled by an application, or “app,” that uses an online

platform. (Id. at ¶ 14). Alarm.com operates in North and South America and Australia. (Id. at

¶ 16). Its wholly owned subsidiary and coplaintiff ICN Acquisition, LLC owns many of the

patents-in-suit. (Id. at ¶ 17).

        ipDatatel was incorporated in Texas in 2007. (Id. at ¶ 18). It too manufactures home-

security systems and operates data centers for smart-device applications, offering systems with

“interactive security capabilities” similar to Alarm.com’s home-security systems. (Id. at ¶¶ 19–

20). ipDatatel markets its products throughout the United States. (Id. at ¶ 22).

        The complaint alleges that the companies compete in the “home security or home

automation market,” and that the “patents-in-suit . . . give Alarm.com a competitive edge.”

(Docket Entry No. 102 at 9:14–15). Alarm.com alleges that ipDatatel infringes U.S. Patent Nos.

7,113,090; 7,633,385; 7,956,736; 8,478,871; and 9,141,276. (Docket Entry No. 46 at ¶ 12).

        A.      The ’090 Patent

        The ’090 patent, “System and Method for Connecting Security Systems to a Wireless

Device,” issued in September 2006. (Id. at ¶ 24). Before this patent, home-security systems

typically consisted of a security panel, sensors, and a keypad inside a home. (Id. at ¶ 25). The

keypad controlled the system through a central monitor which, when armed, would detect “state


        1
           The facts are drawn from the second amended complaint’s well-pleaded allegations, accepted as
true for the purpose of this motion, and the documents that are referred to or attached to the complaint and
properly considered at this stage. See Brand Coupon Network, L.L.C. v. Catalina Mktg. Corp., 748 F.3d
631, 634 (5th Cir. 2014).

                                                         2
changes” from the sensors. (Id. at ¶ 26). The ’090 patent inventors recognized that this system

did not relay “normal” activity, for example, the opening or closing of a door or window. This

capability could provide homeowners useful information when the system was not armed, turning

a home-security system into a kind of ever-alert “nanny cam.” (Id. at ¶ 27). The patented

technology allows both an unarmed and armed system to transmit these and similar events to a

database through a modem. (Id. at ¶ 28). A homeowner could monitor not only break-ins, but

also such events as when adolescent children returned from a night out, or when a housekeeper

arrived or left.

        The second amended complaint alleges that by transmitting both “alarm” events and

“normal” activity, the ’090 patent “extract[s] useful information” from “conventional security

panels and sensors,” improving “the operation of those security sensors and panels in an

unconventional manner.” (Id. at ¶ 29). According to the second amended complaint, the prior art

“neither taught using normal activity nor expressed any appreciation for the substantial advantages

associated with utilizing this data in combination with alarm events.” (Id. at ¶ 30). The second

amended complaint alleges that the ’090 patent addresses “the problems associated with

processing and retaining substantial volumes of activity associated with both normal activity and

alarm events,” because the new system “effectively process[es]” the data “without being

overwhelmed.” (Id. at ¶¶ 31, 33). The ability to process that information, according to Alarm.com,

was “not well-understood, routine, or conventional.” (Id. at ¶ 33).

        The ’090 patent also allows users to create notification preferences. (Id. at ¶ 34). Older

systems called the homeowner’s landline telephone and, if no one answered, alerted the local

police, resulting “in a high occurrence of false alarms” that “deplete[d] police resources and

undermine[d] the credibility” of home-security systems. (Id. at ¶¶ 36–38; ’090 Patent at 1:39–41).



                                                    3
The ’090 patent allows homeowners to choose the types of events they want to be notified about,

and how and whether to respond—through text message, email, or phone call—before the system

contacts law enforcement. (Docket Entry No. 46 at ¶¶ 41–43). The second amended complaint

alleges that this notification system was “not well-understood, routine, or conventional in light of

the prior art systems.” (Id. at ¶¶ 42, 46).

       B.      The ’385 and ’736 Patents

       These patents, both entitled “Method and System for Communicating With and Controlling

an Alarm System From a Remote Server,” issued in December 2009 and June 2011. (Id. at ¶¶ 47–

48). The ’736 patent, a continuation of the ’385 patent, shares its specification. (Id. at ¶ 48). Both

“provide an upgrade unit that allows a user to keep an existing legacy alarm system rather than

replacing that system.” (Id. at ¶ 49).

       Before these patents, homeowners had to remove and replace home-security systems to

modify or upgrade them. (Id. at ¶ 50). A legacy alarm system usually had a controller connected

to sensors throughout the house. (Id. at ¶ 52). Homeowners controlled the system using a keypad

connected to the alarm controller through a “keypad bus.” (Id. at ¶¶ 53–54). This system

communicated with the external monitoring service—a security company—through a public

telephone line. (Id. at ¶¶ 55, 61). The second amended complaint refers to the telephone line as a

“single point of failure” that, if cut, could “prevent[] notification of authorities in the event of a

break-in.” (Id. at ¶ 62). The second amended complaint alleges that legacy systems could send

information out to the external monitoring service but could not be remotely controlled or

upgraded. (Id. at ¶¶ 63–64). Newer systems that provide two-way communication between the

system and a central monitoring service required removing and replacing the entire existing

system. (Id. at ¶¶ 65–66).



                                                      4
       The ’385 and ’736 patents address those shortcomings by allowing homeowners to upgrade

legacy systems by “coupling” a new communications unit with the existing keypad bus. (Id. at

¶ 69). The communications unit transmits and receives information through the existing security

panel, using the keypad bus in an “unconventional way to achieve unexpected and useful results.”

(Id.). The communications unit also connects with a remote server, allowing homeowners to

control the system from outside the house. (Id. at ¶ 72). According to Alarm.com’s second

amended complaint, remote access and control of the system were “not well-understood, routine,

or conventional.” (Id.).

       C.      The ’871 Patent

       The “Gateway Registry Methods and Systems” patent issued in July 2013 and assigns

unique serial numbers to “gateways,” devices that connect two networks. (Id. at ¶¶ 75, 78). This

allows streamlined identification by “gateway registries.” (Id. at ¶ 80). The second amended

complaint alleges that this identification method was unconventional and reduces gateway

registries’ computing load. (Id.).

       D.      The ’276 Patent

       The “Integrated Interface for a Mobile Device” patent issued in September 2015 and relates

to improving how homeowners remotely control their home-security system. (Id. at ¶¶ 83, 84).

Before the patent, homeowners could control their security system with only “a dedicated device

designed specifically, and exclusively, for the . . . system.” (Id. at ¶ 84). The ’276 patent claims

software that allows homeowners to control and monitor their system through a smart-device

application that synchronizes the smart device to the system. (Id. at ¶ 86). The second amended

complaint alleges that “the ’276 patent improved the preexisting home security technology . . . to

permit a mobile device running an app[lication] to perform the same functions previously



                                                     5
accomplished through a dedicated device.” (Id. at ¶ 87). According to the second amended

complaint, having different companies monitor the security system and supply the control device

were not well-understood, routine, or conventional, and neither was the software enabling the

synchronization between the homeowner’s smart device and their security system. (Id. at ¶ 88).

        E.      Procedural History

        This case was transferred from the Eastern District of Texas with ipDatatel’s motion to

dismiss pending. (Docket Entry Nos. 48, 67). This court denied the motion without prejudice and

ruled first on the parties’ claim-construction disputes. (Docket Entry No. 91). The parties

presented oral argument on their proposed constructions, the court issued its claim-construction

Memorandum and Opinion, and ipDatatel reurged the motion to dismiss. (Docket Entry Nos. 117,

118, 122). The court ordered the parties to explain the relationship between the claim construction

and ipDatatel’s motion. (Docket Entry Nos. 126, 127, 132, 140, 143). Both parties’ briefs and

arguments, which have consistently been thorough and helpful, are set out below.

II.     The Legal Standards

        A.      Rules 12(b)(6) and 12(c)2

        The Rule 12(b)(6) and Rule 12(c)3 standards are the same. Gentilello v. Rege, 627 F.3d

540, 543–44 (5th Cir. 2010). Rule 12(b)(6) allows dismissal if a plaintiff fails “to state a claim

upon which relief can be granted.” FED. R. CIV. P. 12(b)(6). A complaint must contain “enough

facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S.



        2
          The Federal Circuit reviews a “dismissal for failure to state a claim under the law of the regional
circuit.” Univ. of Fla. Research Found., Inc. v. Gen. Elec. Co., 916 F.3d 1363, 1367 (Fed. Cir. 2019).
        3
          “A motion brought pursuant to [Rule] 12(c) is designed to dispose of cases where the material
facts are not in dispute and a judgment on the merits can be rendered by looking to the substance of the
pleadings and any judicially noticed facts.” Great Plains Tr. Co. v. Morgan Stanley Dean Witter & Co.,
313 F.3d 305, 312 (5th Cir. 2002) (quotation and citation omitted).

                                                         6
544, 570 (2007). Rule 8 “does not require ‘detailed factual allegations,’ but it demands more than

an unadorned, the-defendant-unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (quoting Twombly, 550 U.S. at 555). “A claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556). “The plausibility

standard is not akin to a ‘probability requirement,’ but it asks for more than a sheer possibility that

a defendant has acted unlawfully.” Id. (quoting Twombly, 550 U.S. at 556).

       “To withstand a Rule 12(b)(6) motion, [a] complaint must allege ‘more than labels and

conclusions,’” and “a formulaic recitation of the elements of a cause of action will not do.” Norris

v. Hearst Tr., 500 F.3d 454, 464 (5th Cir. 2007) (quoting Twombly, 550 U.S. at 555). “Nor does

a complaint suffice if it tenders ‘naked assertion[s]’ devoid of ‘further factual enhancement.’”

Iqbal, 556 U.S. at 678 (alteration in original) (quoting Twombly, 550 U.S. at 557). A “complaint

‘does not need detailed factual allegations,’ but must provide the plaintiff’s grounds for entitlement

to relief—including factual allegations that when assumed to be true ‘raise a right to relief above

the speculative level.’” Cuvillier v. Taylor, 503 F.3d 397, 401 (5th Cir. 2007) (quoting Twombly,

550 U.S. at 555). “Conversely, when the allegations in a complaint, however true, could not raise

a claim of entitlement to relief, this basic deficiency should be exposed at the point of minimum

expenditure of time and money by the parties and the court.” Id. (quotation and alteration omitted).

       The court should generally give the plaintiff a chance to amend under Rule 15(a) before

dismissing the action with prejudice, unless to do so would be futile. See Carroll v. Fort James

Corp., 470 F.3d 1171, 1175 (5th Cir. 2006); Great Plains, 313 F.3d at 329 (“[D]istrict courts often

afford plaintiffs at least one opportunity to cure pleading deficiencies before dismissing a case,

unless it is clear that the defects are incurable or the plaintiffs advise the court that they are



                                                      7
unwilling or unable to amend in a manner that will avoid dismissal.”). A court has discretion to

deny a motion to amend for futility if the amended complaint would fail to state a plausible claim.

Villarreal v. Wells Fargo Bank, N.A., 814 F.3d 763, 766 (5th Cir. 2016).

        B.      Section 101 of the Patent Act

        “Section 101 of the Patent Act defines the subject matter eligible for patent protection.”

Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 216 (2014). Section 101 provides that

“[w]hoever invents or discovers any new and useful process, machine, manufacture, or

composition of matter, or any new and useful improvement thereof, may obtain a patent therefor,

subject to the conditions and requirements of this title.” 35 U.S.C. § 101. “An invention may be

patented only if it fits within one of the statutory classes of subject matter.” 1 CHISUM ON PATENTS

§ 1.01 (2018) (citing Kewanee Oil Co. v. Bicron Corp., 416 U.S. 470, 483 (1974)). “The general

purpose of the statut[e] is to limit patent protection to the field of applied technology, what the

United States [C]onstitution calls ‘the useful arts.’” Id. (citing U.S. CONST. art. 1, § 8 cl. 8)).

        “[T]he language of § 101 is extremely broad.” J.E.M. AG. Supply, Inc. v. Pioneer Hi-Bred

Int’l, Inc., 534 U.S. 124, 130 (2001). Even so, § 101 excludes abstract ideas from patentable

subject matter. See Alice, 573 U.S. at 216 (“We have long held that this provision contains an

important implicit exception: Laws of nature, natural phenomena, and abstract ideas are not

patentable.” (quoting Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 589

(2013))). “At the same time, [the Court] tread[s] carefully in construing this exclusionary principle

lest it swallow all of patent law.” Id. at 217 (citing Mayo Collaborative Servs. v. Prometheus

Labs., 566 U.S. 66, 71 (2012)). “At some level, all inventions . . . embody, use, reflect, rest upon,

or apply laws of nature, natural phenomena, or abstract ideas. Thus, an invention is not rendered

ineligible for patent simply because it involves an abstract concept.” Id. (quotation and citation



                                                       8
omitted) (alteration in original). “Accordingly, in applying the § 101 exception, [courts] must

distinguish between patents that claim the ‘buildin[g] block[s]’ of human ingenuity and those that

integrate the building blocks into something more, thereby transform[ing] them into a patent-

eligible invention.” Id. (citations omitted) (alterations in original).

       “Patent eligibility . . . is a question of law that may contain underlying issues of fact.” In

re Marco Guldenaar Holding B.V., 911 F.3d 1157, 1159 (Fed. Cir. 2018); see Mortg. Grader, Inc.

v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1325 (Fed. Cir. 2016). “Like other legal questions

based on underlying facts, this question may be, and frequently has been, resolved on a Rule

12(b)(6) or (c) motion where the undisputed facts, considered under the standards required by that

Rule, require a holding of ineligibility under the substantive standards of law.” SAP Am., Inc. v.

Investpic, LLC, 898 F.3d 1161, 1166 (Fed. Cir. 2018); see Data Engine Techs. LLC v. Google

LLC, 906 F.3d 999, 1007 (Fed. Cir. 2018). But “plausible factual allegations may preclude

dismissing a case under § 101 where, for example, ‘nothing on th[e] record . . . refutes those

allegations as a matter of law or justifies dismissal under Rule 12(b)(6).’” Aatrix Software, Inc. v.

Green Shades Software, Inc., 882 F.3d 1121, 1125 (Fed. Cir. 2018) (quoting FairWarning IP, LLC

v. Iatric Sys., Inc., 839 F.3d 1089, 1097 (Fed. Cir. 2016)) (alterations in original). The Federal

Circuit reviews eligibility conclusions de novo and any underlying factual findings for clear error.

See, e.g., Alcon Research Ltd. v. Barr Labs., Inc., 745 F.3d 1180, 1188 (Fed. Cir. 2014).

III.   Analysis

       A.      The Alice Framework

       Alice set out a two-step test for evaluating eligibility under § 101. At step one, the court

“determine[s] whether a claim ‘is directed to a patent-ineligible concept,’ such as an abstract idea.”

Univ. of Fla. Research Found., 916 F.3d at 1366 (quoting Alice, 573 U.S. at 218). If the claim is



                                                       9
directed to a patent-ineligible concept, the court “determine[s] at step two whether the claim

‘contains an inventive concept’ sufficient to ‘transform’ the claimed abstract idea into a patent-

eligible application.” Id. (quoting Alice, 573 U.S. at 221).

       To evaluate whether asserted claims “are directed to a patent-eligible concept,” Alice, 573

U.S. at 218, the court examines “‘the focus of the claimed advance over the prior art’ to determine

if the character of the claim as a whole, considered in light of the specification, is directed to

excluded subject matter,” Trading Techs. Int’l, Inc. v. IBG LLC, 921 F.3d 1084, 1092 (Fed. Cir.

2019) (quoting Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1338 (Fed.

Cir. 2017)). “[F]undamental . . . practice[s] long prevalent in our system of commerce” are abstract

ideas. Alice, 573 U.S. at 219. So, too, are “methods of organizing human activity.” In re TLI

Communc’ns LLC Patent Litig., 823 F.3d 607, 613 (Fed. Cir. 2016). In the computer-software

context, “collecting information, analyzing it, and displaying certain results of the collection and

analysis” are abstract concepts. Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed.

Cir. 2016). “[M]erely presenting the results of abstract processes of collecting and analyzing

information, without more (such as identifying a particular tool for presentation), is abstract.”

SAP, 898 F.3d at 1167 (quoting Elec. Power, 830 F.3d at 1354).

       In “cases involving computer-related claims,” the step-one analysis may be complicated

by “close calls about how to characterize what the claims are directed to.” BASCOM Glob. Internet

Servs., Inc. v. AT&T Mobility LLC, 827 F.3d 1341, 1348 (Fed. Cir. 2016) (quoting Enfish, LLC v.

Microsoft Corp., 822 F.3d 1327, 1339 (Fed. Cir. 2016)). The court may defer determining whether

the claims are drawn to abstract ideas, because “an analysis of whether there are arguably concrete

improvements in the recited computer technology [can] take place under step two.” Id. (quoting

Enfish, 822 F.3d at 1339). If it is “clear that the specific improvements in the recited computer



                                                    10
technology go beyond ‘well-understood, routine, conventional activit[ies],’” the court may bypass

step one and find that the patent satisfies § 101. Id. (alteration in original); see DDR Holdings,

LLC v. Hotels.com, L.P., 773 F.3d 1245, 1257–59 (Fed. Cir. 2014); see also Ancora Techs., Inc.

v. HTC Am., Inc., 908 F.3d 1343, 1348–49 (Fed. Cir. 2018).

       To evaluate whether asserted claims satisfy Alice’s second step of “search[ing] for an

‘inventive concept,’” Alice, 573 U.S. at 217, the court considers “the elements of each claim both

individually and as an ordered combination to determine whether the additional elements

transform the nature of the claim into a patent-eligible application,” BSG Tech LLC v. BuySeasons,

Inc., 899 F.3d 1281, 1289 (Fed. Cir. 2018) (quotation omitted). A claim directed to an abstract

idea “must include ‘additional features’ to ensure that the claim is more than a drafting effort

designed to monopolize the abstract idea.” ChargePoint, Inc. v. SemaConnect, Inc., 920 F.3d 759,

773 (Fed. Cir. 2019) (quotations and alterations omitted); see also Trading Techs., 921 F.3d at

1093 (“Step two ‘looks more precisely at what the claim elements add’ to determine if ‘they

identify an inventive concept in the application of the ineligible matter to which . . . the claim is

directed.” (quoting SAP, 898 F.3d at 1167) (alteration in original)). “These additional features

cannot simply be well-understood, routine, conventional activities previously known to the

industry.” ChargePoint, 920 F.3d at 773 (quotation and alteration omitted); see Berkheimer v. HP

Inc., 881 F.3d 1360, 1367 (Fed. Cir. 2018) (“The second step of the Alice test is satisfied when the

claim limitations involve more than performance of well-understood, routine, and conventional

activities previously known to the industry.” (quotation and alteration omitted)).

       B.      Resolving Eligibility on a Motion to Dismiss

       Citing Aatrix Software, Inc. v. Green Shades Software, Inc., 882 F.3d 1121 (Fed. Cir.

2018), Alarm.com argues that an Alice step-two analysis at the pleading stage is premature,



                                                     11
because there are disputed factual allegations as to whether the asserted claims are inventive.

Aatrix involved two patents “directed to systems and methods for designing, creating, and

importing data into a viewable form on a computer so that a user can manipulate the form data and

create viewable forms and reports.” 882 F.3d at 1123. The district court granted the defendant’s

motion to dismiss the amended complaint based on ineligibility because the claim elements were

directed to abstract ideas and failed to present inventive concepts, and denied the plaintiff’s motion

for leave to file a second amended complaint. Id. at 1124–1126.

       The Federal Circuit reversed. Id. at 1130. The appellate court explained that “patent

eligibility can be determined at the Rule 12(b)(6) stage,” but “only when there are no factual

allegations that, taken as true, prevent resolving the eligibility question as a matter of law.” Id. at

1125. Under Alice step two, if the asserted claim elements “involve well-understood, routine,

[and] conventional activity previously engaged in by researchers in the field, they do not constitute

an inventive concept,” but “[w]hether the claim elements or the claimed combination are well-

understood, routine, [and] conventional is a question of fact.” Id. at 1128 (quotation and citation

omitted); see also ChargePoint, 920 F.3d at 773 (this issue “is a question of fact that must be

proven by clear and convincing evidence” (quotation omitted)); Aatrix Software, Inc. v. Green

Shades Software, Inc., 890 F.3d 1354, 1355 (Fed. Cir. 2018) (per curiam) (“Whether a claim

element or combination of elements would have been well-understood, routine, and conventional

to a skilled artisan in the relevant field at a particular point in time may require weighing evidence,

making credibility judgments, and addressing narrow facts that utterly resist generalization.”

(quotations and alterations omitted)).

       The Federal Circuit found that the proposed second amended complaint “supplie[d]

numerous allegations related to the inventive concepts present in the claimed form file



                                                      12
technology.” Id. at 1127. The proposed complaint “describe[d] the development of the patented

invention, including the problems present in prior art computerized form file creation,” and

“present[ed] specific allegations directed to improvements and problems solved by the . . . patented

inventions.” Id. There were also “concrete allegations . . . that individual elements and the claimed

combination are not well-understood, routine, or conventional activity,” and that “the claimed

combination[] improve[d] the functioning of the computer.” Id. The district court abused its

discretion in denying the plaintiff’s motion for leave to amend, because the proposed complaint

raised factual questions that could not then “be answered adversely to the patentee.” Id.; see also

Interval Licensing LLC v. AOL, Inc., 896 F.3d 1335, 1342 n.4 (Fed. Cir. 2018) (“[R]esolution at

the 12(b)(6) or Rule 12(c) stage is . . . inappropriate where claim elements are adequately alleged

to be more than well-understood, routine, or conventional.”); Berkheimer, 881 F.3d at 1370

(reversing a summary judgment based on patent-eligibility because the claim limitations were

“directed to the arguably unconventional inventive concept described in the specification”).

       That said, Aatrix does “not stand for the proposition that a plaintiff can avoid dismissal

simply by reciting in the complaint that the invention at issue is novel and nonconventional.”

British Telecomm. plc v. IAC/InterActiveCorp, No. 18-366-WCB, 2019 WL 438335, at *20 (D.

Del. Feb. 4, 2019); cf. Geter v. Fortenberry, 849 F.2d 1550, 1553 (5th Cir. 1988) (“[C]omplaints

containing conclusory allegations, absent reference to material facts, will not survive motions to

dismiss.”). To survive Alice scrutiny, the pleading must allege facts, captured in the asserted

claims, showing that the claim elements, alone or in an ordered combination, were “not well-

understood, routine, or conventional activity.” Aatrix, 882 F.3d at 1128. The patents at issue and

Alarm.com’s second amended complaint must do more than “simply recite[] the use of generic

features . . . as well as routine functions . . . to implement the underlying idea[s].” Affinity Labs of



                                                      13
Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1262 (Fed. Cir. 2016); see also Athena Diagnostics,

Inc. v. Mayo Collaborative Servs., LLC, 915 F.3d 743, 755 (Fed. Cir. 2019) (affirming dismissal

of a second amended complaint because the patentee failed to direct the court to complaint

allegations that the invention was “anything other than standard and known per se in the art”

(quotation omitted)); SAP, 898 F.3d at 1168–69 (“Here, all of the claim details identified by [the

patentee] fall into one or both of two categories: they are themselves abstract; or there are no

factual allegations from which one could plausibly infer that they are inventive.”).

       Upaid Systems, Ltd. v. Card Concepts, Inc., 17-C-8150, 2019 WL 1331832 (N.D. Ill. Mar.

25, 2019), is instructive. Upaid sued Card Concepts for alleged infringement, and Card Concepts

moved for judgment on the pleadings on the ground that the claims were ineligible for patenting

under § 101. Id. at *1. Focusing on Alice’s second step, the court found that the complaint

allegations and the patent specification “describe[d] the development of the patent invention,

including the problems present in the prior art.” Id. at *3 (quotation omitted). Upaid’s complaint

alleged “how the inventions disclosed in the . . . [p]atent [were] improvements over the prior art

and enable the operation of advanced communications services regardless of equipment or network

hardware limitations.” Id. (quotation and alteration omitted). According to the complaint:

       The invention(s) disclosed in the . . . patent enable advanced communication
       services, which are normally dependent on the carriers’ (e.g., network) equipment
       and thus restricted by the carriers’ equipment, to operate over the carriers’
       equipment which the advanced communication services cannot normally operate.
       The ability to utilize advanced communication services, regardless of the user’s
       location, is highly desirable. For example, a user may have access depending on
       the city or country [where] they are located, or may have access at their place of
       business, but not their residence. At the time of the invention, the industry solution
       to this problem was to upgrade operating systems, software and hardware that can
       facilitate the operation of the advanced communication services. The industry
       solution was time consuming, took substantial effort and was very expensive.
       However, instead of upgrading and replacing the operating systems, hardware and
       software, the ’947 patent improved the operation of the carriers’ equipment and



                                                    14
       networks by enabling the advanced communication services to operate on the
       carrier’s equipment and networks via Upaid’s enhanced platform.

Id.

       Card Concepts argued that the court should resolve eligibility on the pleadings because

Upaid had admitted that the invention was implemented on a network using generic computer

components, failing Alice’s second step. Id. The court rejected that argument, concluding that the

complaint sufficiently alleged how the invention “was ‘directed to the improvement in the

functioning of’ an existing technology.” Id. (quoting Enfish, 822 F.3d at 1338). The court also

concluded that Card Concepts had failed “to identify a clear statement in the specification,

complaint, or other material properly [considered on a motion for judgment on the pleadings] that

undermine[d] Upaid’s allegations that its invention was not well understood, routine, and

conventional.” Id. at *4 (quotation and alteration omitted).

       These principles are analyzed below against the record, the statute, and the case law.

       C.      The Patents at Issue

               i.     The ’090 Patent

       ipDatatel focuses on claim 40, which describes:

               A computer implemented method for automatic notification of security
       information to subscribed users based on user specified information wherein the
       security information is communicated from security devices associated with the
       subscription, the method comprising the steps of:

       storing user profile information based on a user subscription wherein profile
       information comprises notification preferences;

       receiving communications that include security device information associated with
       one or more remote security devices associated with a subscribed user;

       processing the security device information from the one or more remote security
       devices;




                                                    15
       displaying the processed information wherein the processed information comprises
       a combination of normal activity and alarm events; and

       automatically forwarding the processed information to the subscribed user
       associated with the remote security devices.

(’090 Patent at 39:3–21).

       ipDatatel argues that this claim does not “supply an inventive concept,” because:

      the patented technology of “processing a combination of normal activity in addition to
       alarm activity, namely the ‘ability to effectively process security device information,’” is
       conventional, (Docket Entry No. 48 at 8);

      more specifically, “claim 40 does not require the alarm events and normal activity to be
       ‘effectively processed,’ making this allegation irrelevant to the [eligibility] analysis,” (id.);

      the “allegations about ‘normal activity’ and ‘processing’ are . . . functional and results-
       oriented,” and Alarm.com “fails to allege how transmitting normal activity . . . provides
       the ability to effectively process security device information which includes a combination
       of normal activity and alarm events,” (id. at 8–9); and

      having users specify “preferences is the exact opposite of an improvement in computer
       technology or the functioning and operation of the computer.” (Id.).

        ipDatatel argues that the ’090 patent’s other claims also fail Alice’s second step. It

identifies the weaknesses in each claim as follows:

      Claim 21, which “is substantially the same as claim 40, but adds limitations that
       information is received ‘across multiple locations’ and displayed ‘through a single online
       user interface,’” does not describe an unconventional approach, because “receiving and
       displaying information from multiple locations” is not inventive. (Id. at 10).

      Claims 22, 38, and 39 “add functional steps reciting ‘remote[ly]’ changing, programming,
       and controlling security characteristics or devices,” and “merely instruct the performance
       of an abstract idea . . . on generic computer devices connected to a network and the
       Internet,” and fail to “set forth any ‘inventive concept.’” (Id. at 11).

      Claim 36, like claim 21, is “substantially the same as claim 40,” with the added “limitation
       that the security system [can] be ‘in an unarmed state.’” (Id.). That limitation “corresponds
       to nothing more than a security guard monitoring a business property when the business is
       open.” (Id.).

      Claims 37 and 45 recite “communication modes” used to receive information and data,
       which the patent specification “makes clear . . . were conventional.” (Id. at 11–12).

                                                      16
      Claims 43 and 44, which add limitations “that information is forwarded to the user ‘based
       on one or more defined triggering events” or “at the subscribed user’s request,” fail Alice
       step two because the limitations “are basic [abstract] concepts” that “do not transform
       claims into patent-eligible inventions.” (Id. at 12).

       Focusing on claim 40, Alarm.com responds that each of the ’090 patent claims survives

Alice scrutiny, as follows:

      Claim 40 is inventive because, “for the first time in the home security industry, the ’090
       patent allowed a subscriber to establish various ‘notification preferences’ based on ‘user
       specified information.’” (Docket Entry No. 54 at 21). Before the ’090 patent, “all alarm
       situations [were] treated in the same manner even though a user may desire responses in
       varying degrees of severity.” (Id.).

      Prior art “neither taught using normal activity nor expressed any appreciation for the
       substantial advantages associated with utilizing this data in combination with alarm
       events.” (Id.). Because the second amended complaint alleges how the ’090 patent solved
       prior-art problems through the collection, analysis, and dissemination of “normal” activity,
       “transmitting both alarm events and normal activity was not well-understood, routine, or
       conventional.” (Id.).

      Under the ’090 patent, a home-security device “effectively process[es] . . . a combination
       of normal activity and alarm events[] without being overwhelmed with too much data”—
       an unconventional, “specific technological improvement to existing . . . systems.” (Id.).

       Alarm.com also argues that the other ’090 patent claims satisfy Alice step two, for the

following reasons:

      Claims 40 to 45 of the ’090 patent are inventive because they offer homeowners a choice
       between sending information at regular intervals, based only on triggering events, or at a
       homeowner’s request. (Id.). As alleged, “establishing the circumstances under which
       notifications are sent [or] the manner under which notifications are sent was not well-
       understood, routine, or conventional.” (Id.).

      Claim 36 is inventive because a home-security device can notify homeowners of activity
       even when the system is unarmed. (Id. at 22; Docket Entry No. 121 at 18). The second
       amended complaint alleges that prior art systems were “confined to sounding an alarm [or]
       dispatching the police or another security entity,” and the asserted claims capture these
       allegedly unconventional improvements. (Docket Entry No. 54 at 22).

       Alarm.com asks the court to find that ipDatatel fails to show by clear and convincing

evidence that the ’090 patent does not supply an inventive concept. The issue is whether the second


                                                    17
amended complaint sufficiently alleges that individual elements or the claimed combination: (1)

“are not well-understood, routine, or conventional activity”; or (2) “improve[] the functioning of

the” existing security technology. Aatrix, 882 F.3d at 1128. At this stage and on this record, the

court cannot resolve the allegations, “to the extent they are captured in the claims [and] create a

factual dispute” that, to reach the result Alarm.com seeks, must be resolved as a matter of law in

Alarm.com’s favor. Berkheimer, 881 F.3d at 1369; see also Two-Way Media Ltd. v. Comcast

Cable Commc’ns, LLC, 874 F.3d 1329, 1338 (Fed. Cir. 2017).

       Like the pleading in Aatrix, Alarm.com’s “second amended complaint supplies numerous

allegations related to the inventive concepts present in the claimed [home-security] technology.”

882 F.3d at 1127. The second amended complaint “describes the development of the patented

invention, including the problems present in prior art [security systems].” Id. Before the ’090

patent, only “alarm” events triggered the systems. (’090 Patent at 1:64–66; see Docket Entry No.

46 at ¶ 30). When triggered, these prior-art systems would alert a central home-security monitoring

service, which would contact the homeowner by phone to confirm the alarm situation, even if the

homeowner preferred “responses in varying degrees of severity.” (’090 Patent at 1:38–41, 2:2–4;

see Docket Entry No. 46 at ¶ 35). If that call went unanswered, the homeowner’s security company

would notify police, resulting in high false alarm rates that “undermine[d] the credibility of

systems that appear[ed] to repeatedly malfunction.” (’090 Patent at 1:38–41; see Docket Entry

No. 46 at ¶¶ 36–37).

       The second amended complaint alleges that claim 40 of the ’090 patent improves these

prior-art systems in two unconventional ways. See Aatrix, 882 F.3d at 1127 (“[The pleading] then

presents specific allegations directed to improvements and problems solved by [the] patented

inventions.”). First, by automatically forwarding each homeowner’s preferred notifications, and



                                                    18
not just sounding an alarm or contacting the homeowner or the police, the invention lowers the

high false-alarm rate of prior-art systems. (’090 Patent at 39:3–21; Docket Entry No. 46 at ¶ 44).

According to the second amended complaint, reducing the number of false alarms reported to law

enforcement “was rooted in improving home security technology.” (Docket Entry No. 46 at ¶ 45);

see Aatrix, 882 F.3d at 1127 (“These allegations suggest that the claimed invention is directed to

an improvement in the computer technology itself.”); cf. Enfish, 822 F.3d at 1335 (“Software can

make non-abstract improvements to computer technology just as hardware improvements can, and

sometimes the improvements can be accomplished through either route.”). The patent addressed

the false-alarm rate in an unconventional manner because, as alleged, no existing system had used

a similar notification scheme. (’090 Patent at 1:64–67, 2:1–2; Docket Entry No. 46 at ¶ 41).

        Second, the complaint alleges that the ’090 patent was the first to claim the ability to

communicate “normal” activity when the system is unarmed. (Docket Entry No. 46 at ¶ 30). While

prior systems could generate this data, they could communicate only “alarm” events. (Docket

Entry No. 46 at ¶ 27). By collecting, processing, and disseminating information about “normal”

activity, 4 claim 40 increased the number and type of situations that could trigger a notification.

As alleged, the patent “extract[s] additional useful information” that improved “the operation of

[existing] security panels and security sensors in an unconventional manner.” (Docket Entry No.

46 at ¶ 29); see Amdocs (Israel) Ltd. v. Openet Telecom, Inc., 841 F.3d 1288, 1303 (Fed. Cir.

2016); DDR Holdings, 773 F.3d at 1257. Like the complaint in Aatrix, the second amended

complaint alleges facts detailing the problems in using the prior art; how the inventors developed

the patented invention; and how the asserted claims unconventionally solved the prior-art


        4
           ipDatatel disputes whether claim 40 captures the alleged inventive concepts. (Docket Entry No.
56 at 4). The claim preamble discloses the method of automatic notification, and the “processing” section
states that the “information comprises a combination of normal activity and alarm events.” (’090 Patent at
39:3–21).

                                                       19
problems. The allegations support the inference that claim 40’s elements were not previously well-

understood and improved existing home-security technology.

       ipDatatel argues that claim 40 fails to disclose inventive features because the hardware it

uses is generic and automated notification based on user preferences is a conventional activity.

(See Docket Entry No. 48 at 9). The “storing,” “receiving,” “processing,” and “displaying” tasks

are also “generic concepts,” ipDatatel contends, which shows that the claim lacks inventiveness.

(See id. at 9–10). These are disputed factual allegations and characterizations cannot be resolved

at this stage, on this record. Aatrix, 882 F.3d at 1127–28. These arguments do not allow a clear-

and-convincing finding that claim 40’s ordered combination is conventional, routine, and well-

understood. See DDR Holdings, 773 F.3d at 1259.

       ipDatatel makes the same arguments about the ’090 patent’s other claims. For example,

ipDatatel contends that independent claims 21 and 36 fail Alice’s second step because they are

“substantially the same as claim 40.” (Docket Entry No. 48 at 10–11). Because ipDatatel does

not offer a separate basis for the court to find that claims 21, 22, 36 to 39, and 43 to 45 lack

inventive concepts, the second amended complaint and response present disputed factual

allegations as to whether these claims are conventional, precluding an Alice step-two clear-and-

convincing evidence determination at this stage. Upaid, 2019 WL 1331832, at *4.

       The court denies the motion to dismiss to the extent it is based on the ’090 patent.

               ii.    The ’385 and ’736 Patents

       The parties agree that claim 1 of the ’385 patent is representative of claim 1 of the ’736

patent. (See Docket Entry No. 102 at 102:3–6). Claim 1 covers:

               A system comprising:




                                                   20
       a communications unit, coupled to a keypad bus of an alarm system controller unit
       and an external network via a plurality of communication modes, and configured
       to receive a first signal on the keypad bus from the alarm systems controller unit,

               select a communication mode of the plurality of communication modes to
               communicate to the external network,[5] and

               transmit a first set of data comprising information from the first signal to
               the external network over the selected communication mode; and

       a network server coupled to the external network and configured to receive the first
       set of data transmitted by the communications unit, and perform a pre-determined
       response to the information in the first set of data.

(’385 Patent at 12:30–45) (emphasis added).

       ipDatatel’s arguments on claim 1 of the ’385 patent are as follows:

      Claim 1 describes only conventional activities, and that the second amended complaint
       allegations refer to a “legacy” system in order “to manufacture an inventive concept.”
       (Docket Entry No. 48 at 15). Those allegations are irrelevant to eligibility because the
       claim does not require a “legacy” system. (Id. at 15–16).

      The claim “merely recites pre-existing hardware, such as a bus, controller, network, and
       communications unit, performing routine, conventional functions that were well-known in
       the security industry.” (Id. at 16). The “communications unit” is not inventive because the
       ’385 patent “admits that using a ‘redundant’ communication mode with a
       telecommunications line was conventional.” (Id.). The “generic remote capabilit[ies],”
       “networking concepts,” and “select” and “perform a pre-determined response” functions
       are also conventional as a matter of law. (Id.).

      The ordered combination is conventional, because it describes the “order in which humans
       have long performed the abstract idea of monitoring a property and choosing how to
       communicate with the owner or another, when an event occurs at the property, after which
       the person responds to the event.” (Id. at 17).

       ipDatatel contends that the other ’385 patent claims are patent-ineligible for the following

   reasons:

      Claims 5 and 6 fail to “add an inventive concept,” because they state that “the network
       server stores responses that correspond to generic ‘events or conditions’”; “selects the ‘pre-
       determined response’ from this set of responses”; and “requires the ‘pre-determined

       5
          The court construed this term to mean “determine which communication mode is the best for
transmitting data to the external network at any point in time.” (Docket Entry No. 122 at 42).

                                                    21
        response’ to be a description of the events or conditions form the stored response.” (Id.).
        ipDatatel analogizes claims 5 and 6 to claim 1 of the ’090 patent, arguing that they lack
        inventiveness for the same reasons. (Id.).

       Claims 7 to 10, which depend on claim 6, recite that event descriptions are transmitted to
        the homeowner over a variety of generic communications media, for example, emails and
        text messages, failing to supply an inventive element. (Id.).

       Claim 15, by adding a network server that sends “control information” to the
        “communications unit,” which sends “control data” to the “alarm system controller,”
        recites the basic transmission of information, a conventional activity. (Id.).6

        Alarm.com responds that “the ’385 and ’736 patents embody the inventive concepts

elucidated in the [patents’ shared] specification.” (Docket Entry No. 54 at 22). Alarm.com argues

that:

       before these patents, “if an alarm system subscriber wanted increased communication
        capability, the subscriber could only remove the legacy alarm system and replace it with a
        new one,” (Docket Entry No. 121 at 19);

       the claimed “communications unit” gave “subscribers a second option” through the
        “innovative use of a communications unit coupled to the keypad bus,” (id.; Docket Entry
        No. 54 at 23);

       coupling a communications unit directly to a keypad bus “to facilitate remote
        communication was unconventional,” satisfying Alice step two, (Docket Entry No. 121 at
        19); and

       “transmitting and receiving information from a security panel by a communications unit
        coupled to a keypad bus or communicating with a remote server through a plurality of
        different communications modes to allow remote access and control of a legacy alarm
        system” were not well-understood, routine, or conventional activities in the prior art. (Id.).

        As to the ’385 patent’s other claims, Alarm.com contends that they “improve the operation

of security systems by storing a set of responses and selecting the pre-determined response from

the set (claim 5), and by providing a description to a user (claim 6) by either email (claim 7), text

(claim 8), web browser (claim 9), or initiating a phone call (claim 10).” (Id. at 20). Alarm.com



        6
            ipDatatel argues that the ’736 patent fails Alice step two for the same reasons. (Id. at 19–20).

                                                           22
argues that claims 15 and 16 “use the keypad bus in a new and unconventional way to allow remote

access and control of the alarm system” by “receiving control input from a user, converting it to

control information, then transmitting the control information to . . . the communications unit[,]

which in turn converts the information . . . and transmits [it] to the alarm system controller over

the keypad bus.” (Id.). Alarm.com contends that ipDatatel “offers no facts . . . to support” finding

that the ’385 and ’736 patents lack inventiveness, as § 101 requires. (Id.).

         The question is whether there are factual disputes that must be resolved to evaluate

inventiveness that preclude an Alice patent-eligibility determination on this record and at this stage.

As in Aatrix, the specifications and the second amended complaint describe the prior-art problems

and how the invention solved them by improving conventional technology through unconventional

means.

         The ’385 patent specification states that before the patent issued, a homeowner who wanted

to upgrade an existing system had to replace the old system with a new one. (’385 Patent at 2:4–

14; Docket Entry No. 46 at ¶ 50). The upgrade solved two significant drawbacks: (1) one-way

communication from the system to a central monitoring service; and (2) communication over

hardwire telecommunications lines that could be cut, severing the link between the home and the

central monitoring service. (’385 Patent at 1:53–67; Docket Entry No. 46 at ¶¶ 55–56, 61–63).

The ’385 and ’736 patents addressed these drawbacks in a cost-effective manner by providing an

upgrade that allows for two-way communication with, and remote access to, the existing alarm

system. (’385 Patent at 2:15–20; Docket Entry No. 46 at ¶¶ 69, 71). The upgrade includes a

“communication unit” “coupled” to the existing system’s keypad bus, which “allows the alarm

processor and keypad processor to communicate using . . . a serial digital protocol transmitted and

received by the processors.” (Docket Entry No. 46 at ¶¶ 59, 69). The communications unit



                                                      23
enhances the existing system by “transmit[ting] and receiv[ing] information from the security

panel as if it were a keypad.” (Id. at ¶ 69). This unit “communicates with a remote server . . . to

allow remote access and control of the legacy alarm unit.” (Id. at ¶ 72).

       According to the second amended complaint, the patents disclosed both hardware and

software innovations. (Id. at ¶¶ 69–72; Docket Entry No. 102 at 68:22–24). The second amended

complaint alleges that the invention’s software improves the operation of legacy systems by

enabling two-way communication and remote access. (Docket Entry No. 46 at ¶¶ 69–72). The

second amended complaint also alleges that both functions exceeded the design of the existing

keypad bus, making the upgrade capable of unconventional use that enhanced prior-art system

capabilities. (Id. at ¶¶ 69, 72). At oral argument, even though Alarm.com conceded that some of

the patents-in-suit used generic components, it maintained that the communications unit claimed

in the ’385 and ’736 patents was new hardware. (Docket Entry No. 102 at 68:18–21; see Docket

Entry No. 121 at 19 (“The claimed ‘communications unit’ . . . was both a software and hardware

innovation.”)).

       ipDatatel argues that the communications unit is generic. The competing characterizations

of the communications unit and software create disputed factual issues that preclude an eligibility

determination based on clear and convincing evidence at this stage, on this record. (See Docket

Entry No. 48 at 16).

       ipDatatel argues that claim 1 does not include a legacy system and, as a result, the

allegations about unconventional use are irrelevant to patent eligibility. (Docket Entry No. 48 at

15). The claim discloses a “system comprising: a communications unit, coupled to a keypad bus

of an alarm system controller unit.” (’385 Patent at 12:30–32). The specification makes clear that

the claim is directed to an existing alarm system. (See, e.g., ’385 Patent at 1:8–11 (“The present



                                                    24
invention relates to . . . coupling a legacy alarm system to a server coupled to an external network

via a plurality of monitored communications modes.”)). ipDatatel concedes this point in arguing

that “Alarm.com does not assert that the ‘legacy’ controller unit [is] anything but conventional.”

(Docket Entry No. 56 at 8; Docket Entry No. 48 at 15–16 (“The specification also establishes that

the ‘alarm system controller,’ which includes the ‘keypad bus,’ is conventional.”)). Claim 1

captures both the legacy alarm system and the arguably inventive concept alleged in the second

amended complaint.7 Because the second amended complaint alleges that the communications

unit and the ordered combination of claim 1’s elements were not conventional and specifies how

the upgraded unit improved the existing alarm system function, disputed factual issues as to

inventiveness remain. Aatrix, 882 F.3d at 1128.

        ipDatatel’s arguments about the other claims in the ’385 and ’736 patents hinge on whether

claim 1 is patent-ineligible as a matter of law. Because the second amended complaint alleges

enough facts to support its argument that claim 1 is inventive, and because ipDatatel fails to

provide a separate basis to find by clear and convincing evidence that the other claims are patent-

ineligible, disputed factual allegations remain.

        The court denies the motion to dismiss to the extent it is based on the ’385 and ’736 patents.

                iii.    The ’871 Patent

        The parties dispute whether the ’871 patent claims are patent-eligible. ipDatatel primarily

attacks claim 1, which describes:

                A gateway device for managing a set of local management devices at a
        location, the gateway device comprising:

        7
         As with the ’090 patent, ipDatatel’s argues that the ’385 patent lacks inventiveness because claim
1 describes functional tasks and uses generic components. But the second amended complaint alleges that
the communications unit is a hardware innovation and that the software unconventionally improves the
keypad bus by enabling two-way communication and remote control. ipDatatel also argues that claim 1’s
ordered combination lacks inventiveness, but the record contains no basis to find as a matter of law that it
is conventional under § 101.

                                                        25
       a processor coupled to a memory;

       a first interface coupled to the processor; wherein the first interface couples via a
       remote network to remote systems that are remote to the location;

       a second interface coupled to the processor, wherein the second interface
       communicates with a local network including the set of local management devices;
       and

       logic that sends via the remote network a request to a gateway registry, the request
       specifying a serial number of the gateway device, receives an address of a gateway
       server that has an account associated with the gateway device and an identification
       of the account, sends to the gateway server the identification of the account, and
       manages the set of local management devices using account information received
       in response to the identification.

(’871 Patent at 20:50–67). The parties also dispute whether claims 6, 17, 15, and 31 are patent-

eligible. Claim 15 is directed to a “system for networks at a plurality of locations,” consisting of

“control networks,” which include a subset of claim 1’s elements, such as a “gateway device”; a

“management device”; a “gateway registry” with logic that identifies accounts using serial

numbers; and a “server” with logic that gives “account information to the gateway device based

on the [serial-number] identification.” (Id. at 21: 34–50). Claims 6 and 31 depend on claims 1

and 15, adding the limitation that “the serial number comprises the media access control (MAC)

address of the gateway device.” (Id. at 21:12–14; 22:32–34). Claim 17 adds to claim 15 the

limitation that “each gateway device includes a second interface that communicates with a local

network, wherein the local network includes the management devices.” (Id. at 21:55–58).

       ipDatatel argues that neither the claim 1 elements, nor their ordered combination, supply

an inventive concept. (Docket Entry No. 48 at 22). According to ipDatatel:

      the ’871 patent specification acknowledges that including a serial number as a gateway
       identifier is conventional, by stating that the serial number may be a “MAC id” or an
       “Ethernet address,” both “well-established computer concepts that [were] not even
       described in the . . . patent,” (id. at 22–23);




                                                    26
      the “processor,” “memory,” and “interfaces” are only “generic computer components,” not
       inventive hardware additions, (id. at 23);

      the recited steps for “sending and receiving three types of [conventional] information over
       a network” are well-understood and routine activities, (id.);

      the “local management devices” are conventional security components, and the fact that
       they are described in such functional terms as “manage,” “control,” and “monitor” fails to
       show inventiveness, (id. at 23–24); and

      the ordered combination of the claim 1 elements “simply replicates the conventional steps
       a security guard might use when identifying a property to a person at a remote location and
       receiving instructions as to how to manage devices as that location based on the
       identification.” (Id. at 24);

       ipDatatel also contends that the other ’871 patent claims fail to satisfy Alice’s second step

because:

      claim 15’s “system” and “control network” perform “the same type of collection, analysis,
       and display of available information that is ineligible subject matter,” id.); and

      claims 6, 17, and 31 are also invalid, because they use a conventional “MAC” address
       device identification and incorporate the routine limitations disclosed in claims 1 and 15,
       (Id.).

       Alarm.com responds that the ’871 patent provides an unconventional “way of using a

gateway device in conjunction with a gateway registry, including manufacturing the gateway to

have a specific serial number for identification by the gateway registry.” (Docket Entry No. 54 at

24). Alarm.com argues that:

      claim 1 satisfies Alice’s second step because “a gateway having a specific serial number
       that allows the gateway to uniquely identify itself to the gateway registry was not well-
       understood, routine, or conventional,” and “improves the operation and efficiency of the
       gateway registry” by reducing computing load, (id.);

      “gateway registry” is itself an inventive concept because the parties’ agreed claim
       construction defined the term to mean “a database that stores information associated with
       the gateway device, such as the associated serial number, the gateway server address, and
       account number,” (Docket Entry No. 121 at 21–22),




                                                    27
       ipDatatel identifies no basis that would show that “gateway registry” or “the distribution
        of roles among the ‘gateway registry,’ ‘gateway server,’ and ‘gateway,’” were
        conventional or routine, (id. at 22); and

       claims 6, 15, 17, and 31 are not conventional or routine for the same reasons, because they
        incorporate the claim 1 concepts that the second amended complaint alleges are inventive,
        such as “gateway,” “gateway device,” and account identification using a gateway-device
        serial number. (Id. at 22–23).

        The second amended complaint alleges facts about the patent’s inventiveness that ipDatatel

disputes. According to the second amended complaint, the ’871 patent survived double-patenting

challenges during the patent prosecution. (Docket Entry No. 46 at ¶ 76). Although prior-art

registries communicated with gateway devices using certain addresses, the ’871 patent system was

the first to use gateways manufactured or programmed with “a specific serial number that allows

the gateways to be uniquely identified by the gateway registry.” (Id. at ¶ 78). The second amended

complaint alleges that this enabled the gateway registry “to communicate with gateways[] even if

the gateway is not visible to the gateway registry,” an improvement that enhanced “the operation

and efficiency of the gateway registry.” (Id. at ¶ 80).

        The patented technology uses generic components, as ipDatatel argues. But that argument

is, here, necessary but not sufficient to find patent ineligibility as a matter of law. “[T]hat the

improvement is not defined by reference to ‘physical’ components does not doom the claims.”

Enfish, 822 F.3d at 1339. With support from the prosecution history, the second amended

complaint alleges that the approach was unconventional in improving gateway-registry

functioning. Aatrix, 882 F.3d at 1128. A review of claims 1, 6, 15, 17, and 31 shows that they

capture these concepts. On this record, these disputed factual questions cannot be answered

adversely to Alarm.com, as needed to dismiss for clear and convincing evidence of patent

ineligibility.




                                                     28
                iv.     The ’276 Patent

        ipDatatel focuses its ineligibility argument on claim 1, which states:

                A security system comprising:
        a monitoring system that is configured to monitor a premise, the monitoring system
        including a sensor that is installed at the premise, the sensor being adapted to sense
        a status of the premise; and

        a mobile device that is provided separately from the monitoring system by a
        company that is different than a company that provides the monitoring system, the
        mobile device including applications that, when run on the mobile device, perform
        operations comprising:

        performing a synchronization to associate the mobile device with the monitoring
        system;[8]

        based on the synchronization,[9] receiving by the mobile device one or more data
        communications descriptive of sensor events detected by the monitoring system at
        the premise;

        displaying on a display of the mobile device, a status interface area that includes
        status information related to the monitoring system based on the received one or
        more data communications;

        displaying, on the display of the mobile device, a control interface area that enables
        a user to provide user input to control the monitoring system;

        receiving user input defining a control operation for the monitoring system based
        on the control interface area; and

        based on the received user input and the synchronization, sending one of more
        control communications that cause the monitoring system to perform the control
        operation defined by the received user input.

(’276 Patent at 51:2–31 (emphasis added)).

        The parties also dispute whether claims 2, 5, 13, 14, and 17 are patentable. Claim 13 is

similar to claim 1 but adds in its preamble a “non-transitory computer-readable storage medium


        8
         The court held that this term was invalid for indefiniteness under 35 U.S.C. § 112. (Docket Entry
No. 122 at 43).
        9
         The court construed “synchronization” to mean “performing a process, that involves more than
account authentication or registration, that ensures consistency in state and time for some period.” (Id.).

                                                        29
storing instructions that, when executed by one or more processors, cause the more or more

processors to perform” the recited steps. (Id. at 53:47–67; 54:1–7). Claims 2 and 14 depend on

claims 1 and 13, adding the limitation that “at least one of the applications is custom-built for the

mobile device.”10 (Id. at 51:32–33, 54:8–11 (emphasis added)). Claims 5 and 17 also depend on

claims 1 and 13, adding the limitation of a detected “alarm” event that leads the “status interface

[to] override[] a ‘lower priority’ application running on the mobile device to display a description

of the alarm event by replacing at least a portion of the ‘lower priority’ application.” (Docket

Entry No. 48 at 30; Docket Entry No. 121 at 25; ’276 Patent at 51:52–67, 52:1–3).

        The parties’ disputed claim terms included “performing a synchronization to associate the

mobile device with the monitoring system” and “custom-built for the mobile device,” which

ipDatatel challenged as indefinite under 35 U.S.C. § 112. In February 2019, the United States

Patent and Trademark Office approved Alarm.com’s request to correct the ’276 patent and replace

“synchronization to associate” with “association to synchronize.”11 (Docket Entry No. 143-1 at 3;

Docket 143-2). The “patent, together with the [correction] certificate, [has] the same effect and

operation in law on the trial of actions for cause thereafter arising if the same had been originally

issued in such corrected form.” 35 U.S.C. § 255. As a result, the earlier disputed construction of

“synchronization to associate” no longer applies.

        ipDatatel argues that claim 1 “lacks any inventive element sufficient to render it

patentable.” (Docket Entry No. 48 at 27). According to ipDatatel:



        10
          The court held that this term was invalid for indefiniteness under 35 U.S.C. § 112. (Docket Entry
No. 122 at 43).
        11
           ipDatatel argues that Alarm.com’s correction application was “fatally deficient.” (Docket Entry
No. 14). But the application was approved and, under § 255, the corrected language controls. ipDatatel
may raise this point on summary judgment or advise the court of any updates concerning the ’276 patent
before the Patent and Trademark Office.

                                                        30
      The second amended complaint “admits that the mobile device ‘perform[s] the same
       functions previously accomplished through a dedicated control device,’” and fails to allege
       what is inventive about “association to synchronize” or how the invention performs a
       “synchronization.” (Id.).

      The second amended complaint alleges only that the software is “capable of performing an
       association to synchronize,” unlike the “specific allegations of how the claimed . . .
       limitation in Aatrix actually resulted in the alleged improvement.” (Id.).

      Claim 1’s elements fail Alice’s second step because reciting a “monitoring system” that
       “monitors” a home by receiving “sensor” data describes a conventional home-security
       system. (Id. at 28). The “receiving,” “sending,” and displaying” tasks are not inventive,
       because they are “functionally described” without an explanation of how the technology
       performs the tasks. (Id.). The “based on the synchronization” element is conventional
       because the “specification confirms that transmitting information from sensors to mobile
       devices was routine.” (Id.). The “interfaces” fail to supply an inventive concept because
       they “are claimed in terms of their functions . . . to control the monitoring system.” (Id. at
       29).

      The ordered combination in the claim is not inventive because it “corresponds to the order
       in which a security guard could typically communicate with a property owner about an
       event and receive instructions from the owner.” (Id.).

       ipDatatel argues that the other claims also fail to satisfy Alice step two because:

      claim 13’s “non-transitory computer readable storage medium” is a generic component that
       is not inventive, (id.);

      claims 2 and 14 are not inventive because the ’276 patent fails to “provide any detail for a
       ‘custom-built’ application,” and because the app performs only “functionally described
       operations,” (id. at 30); and

      claims 5 and 17, which “us[e] detection of an alarm event to determine if an alert should
       be displayed,” is conventional and routine. (Id.).

       Alarm.com responds that the ’276 patent “improved preexisting home security technology”

by “permit[ting] a mobile device running an app to perform the functions previously only

accomplished through a dedicated control device.” (Docket Entry No. 121 at 23). Alarm.com

argues that:

      As to claim 1, controlling the system from a smart device from a telephone company, not
       a home-security provider, “marked a significant departure from conventional home
       security system[s].” (Id.). To enable smart-device control, the claimed app software

                                                    31
       performs an “association to synchronize” the smart device with the system. (Id.).
       Alarm.com argues that “in the context of a home security mobile app,” performing this
       task “was not previously known and presented technical challenges accomplished through
       the teachings of the ’276 patent.” (Id.).

      ipDatatel does not identify a sufficient basis to conclude “that configuring a ‘security panel’
       to interoperate with a mobile device, from a different company, would have been routine
       or conventional.” (Id. at 24).

      Claim 1’s ordered combination is inventive because even though the ’276 patent uses
       generic components, it does so in an unconventional arrangement that satisfies Alice step
       two, and because ipDatatel “presents no evidence that the ordered steps were
       conventional.” (Id. at 24–25).

      Claims 2, 5, 13, 14, and 17 are patent-eligible for the same reasons. (Id. at 25).

       The second amended complaint alleges facts as to the claims’ inventiveness that preclude

a conclusive Alice step-two analysis at this stage. According to the specification, before the ’276

patent, the “field of home and small business security [was] dominated by technology suppliers

who buil[t] ‘closed’ security systems, where the individual components (sensors, security panels,

keypads) operate[d] solely within the confines of a single vendor solution.” (’276 Patent at 1:40–

45). Homeowners could control and monitor prior-art systems using only “device[s] designed

specifically, and exclusively, for the . . . system.” (Docket Entry No. 46 at ¶ 84). These dedicated

devices had several disadvantages: (1) they ignored a growing “need for a heterogeneous, cross-

vendor solution” driven by the proliferation of “smart” technology; (2) they were inferior to, for

example, smartphones, because home-security companies lacked expertise in creating web-based

solutions and consumer-friendly interfaces; and (3) they were difficult to install and integrate into

existing systems. (’276 Patent at 2:24–47).

       The second amended complaint alleges that the ’276 patent offered a solution to these

problems: software and a smart-technology application enabling homeowners to monitor and

control security systems with their smart devices. (Docket Entry No. 46 at ¶ 86). The ’276 patent


                                                     32
allows homeowners to synchronize their smart devices with their security system. (Id. at ¶ 86; see

’276 Patent at 51:12–13). According to the second amended complaint, the ’276 patent was the

first invention to allow smart-device control over a home-security system, marking “a significant

departure from conventional” systems. (Docket Entry No. 46 at ¶ 84). The second amended

complaint specifically alleges that this smart-device control improved existing technology by

offering homeowners enhanced functionality and flexibility to control and monitor their systems

using a familiar device but from remote locations. (Id. at ¶ 92; see ’276 Patent at 2:2–8).

       Alarm.com argues that it:

       does not claim to have invented cellular phones or smartphones, but does claim that
       the combination of new software embodied by the claimed application that can
       perform a synchronization, receive a communication, display a status interface area,
       display a control interface area that enables user input to control the monitoring
       system, receive user input defining a control operation, and, based on the user input
       and synchronization, send control communications that actually cause the
       monitoring system to perform the control operation was not well-understood,
       routine, or conventional.

(Docket Entry No. 121 at 24).

       ipDatatel argues that because the second amended complaint acknowledges that smart

devices perform the same function as dedicated devices, the patent lacks an inventive concept and

fails Alice step two. But, as Alarm.com points out, the second amended complaint alleges that the

software enhances the functionality of legacy alarm systems. See Aatrix, 882 F.3d at 1128.

ipDatatel’s arguments attacking “association to synchronize” are irrelevant, because the

Trademark and Patent Office corrected the patent so that it no longer contains that language. (See

Docket Entry No. 143-2). Lastly, ipDatatel focuses on individual claim elements and fails to show

that claim 1’s ordered combination is only conventional activity.

       As with the other patents at issue, the second amended complaint alleges that prior-art

systems created problems that the ’276 patent solved in an unconventional manner, by enabling

                                                    33
smart-device control for the first time. As alleged and repeated by the patent claims and the

specification, this innovation increased the functionality of preexisting systems and reduced

hardware costs. On this record, the court cannot find by clear and convincing evidence that the

patent fails Alice’s second step, precluding dismissal at this stage.

IV.     Conclusion

        Alarm.com’s second amended complaint makes factual allegations, which ipDatatel

disputes, that must be resolved to decide that the patents-in-suit are inventive and eligible for

patenting under § 101. ipDatatel’s renewed motion to dismiss is denied. (Docket Entry No. 118).

ipDatatel may raise patent-ineligibility on summary judgment. The parties must jointly submit an

amended scheduling and docket control order by June 28, 2019, setting out reasonable, efficient,

fair and cost-effective discovery, dispositive motions, mediation, and trial steps, with deadlines for

each.

               SIGNED on June 5, 2019, at Houston, Texas.



                                               _______________________________________
                                                             Lee H. Rosenthal
                                                     Chief United States District Judge




                                                     34
